Citation Nr: 0825995	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-12 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for a service-connected left knee disability with 
traumatic arthritis, status post arthroplasty, prior to 
December 9, 2003, and for the period of March 1, 2004 to 
April 12, 2004, and in excess of 60 percent disabling, 
effective June 1, 2005.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for a service-connected right knee disability with 
traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to March 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO in 
Montgomery, Alabama.

In February 2004, a local hearing was held before a Decision 
Review Officer at the Montgomery RO.  A transcript of that 
proceeding has been associated with the claims folder.


FINDING OF FACT

On June 24, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


